Name: Commission Regulation (EEC) No 2372/82 of 31 August 1982 fixing the premiums to be added to the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 255/8 Official Journal of the European Communities 1 . 9 . 82 COMMISSION REGULATION (EEC) No 2372/82 of 31 August 1982 fixing the premiums to be added to the import levies on rice and broken rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by the Act of Accession of Greece (2), and in particular Article 1 3 (6) thereof, Having regard to the opinion of the Monetary Committee, Whereas the premiums to be added to the import levies fixed in advance for rice and broken rice must include a premium for the current month and a premium for each of the following months until the expiry of the period of validity of the import licence ; whereas this period of validity was laid down in Article 8 of Commission Regulation (EEC) No 2042/75 of 25 July 1975 on special detailed rules for the application of the system of import and export licences for cereals and rice (3), as last amended by Regulation (EEC) No 1729/82 0 ; Whereas Council Regulation (EEC) No 1428/76 of 21 June 1976 (^ lays down rules for the advance fixing of levies on rice and broken rice ; Whereas under the terms of Regulation (EEC) No 1428/76, where the cif price for husked rice, for milled rice or for broken rice determined on the day on which the premiums are fixed is higher than the cif forward delivery price for the same product, the premium should as a general rule be equal to the difference between these two prices ; whereas the cif price is that determined in accordance with Article 1 6 of Regulation (EEC) No 1418 /76 on the day on which the premiums are fixed ; whereas the detailed rules for determining cif prices were laid down in Commission Regulation (EEC) No 1613/71 of 26 July 1971 laying down detailed rules for fixing cif prices and levies on rice and broken rice and the corrective amounts relating thereto (6), as last amended by Regulation (EEC) No 21 17/80 Q ; whereas the cif forward delivery price is also determined in accordance with Article 16 of Regulation (EEC) No 1418/76 but on the basis of offers at North Sea ports ; whereas this price must be the cif price for shipment during the month in which the import licence is issued in the case of imports to be effected during that month ; whereas in the case of imports to be effected during the month following the month in which the import licence is issued, this price must be the cif price for shipment during the month in which importation is expected to take place ; whereas in the case of imports to be effected during the remaining months for which the import licence is valid, this price must be the cif price for shipment during the month preceding the month in which importation is expected to take place ; whereas, if no offer for forward delivery is made for shipment during a given month, this price should be the price ruling for shipment during the last month in which an offer for forward delivery was made ; Whereas the premium shall be 0 ECU if the cif forward delivery price is equal to the cif price or lower by an amount not exceeding 0-30 ECU per tonne ; Whereas by virtue of Articles 6 and 7 of Regulation (EEC) No 1428/76 the premium may, however, be fixed at a higher level in exceptional circumstances and within certain specified limits ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 %, a rate of exchange based on their central rate,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas it follows from applying all these provisions that the premiums should be as set out in the Annex hereto ; whereas the amount of the premiums should be altered only if application of the abovementioned provisions entails a change of more than 0-30 ECU,(') OJ No L 166, 25 . 6 . 1976, p . 1 . (2) OJ No L 291 , 19 . 11 . 1979 , p . 17 . (3) OJ No L 213, 11 . 8 . 1975, p . 5 . (4) OJ No L 189, 1 . 7. 1982, p . 68 . 0 OJ No L 166, 25 . 6 . 1976, p . 30 . (') OJ No L 168 , 27 . 7 . 1971 , p . 28 . 0 OJ No L 206, 8 . 8 . 1980, p . 15 . 1 . 9 . 82 Official Journal of the European Communities No L 255/9 HAS ADOPTED THIS REGULATION : Article 2 Article 1 The premiums to be added to the import levies fixed in advance in respect of rice and broken rice shall be This Regulation shall enter into force on 1 September as set out in the Annex hereto . 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 August 1982. For the Commission Poul DALSAGER Member of the Commission No L 255/ 10 Official Journal of the European Communities 1 . 9 . 82 ANNEX to the Commission Regulation of 31 August 1982 fixing the premiums to be added to the import levies on rice and broken rice (ECU/ tonne) CCT heading No Description Current 9 1st period 10 2nd period 11 3rd period 12 ex 10.06 Rice : B. Other I. Paddy rice ; husked rice : a) Paddy rice : 1 . Round grain 0 0 0  2. Long grain 0 0 0  b) Husked rice : 1 . Round grain 0 0 0  2. Long grain 0 0 0  II . Semi-milled or wholly milled rice : a) Semi-milled rice : 1 . Round grain 0 0 0  2. Long grain 0 0 0  b) Wholly milled rice : 1 . Round grain 0 0 0  2. Long grain 0 0 0  III . Broken rice 0 0 0 0